Filed 7/11/13 P. v. Welch CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                             C073069

                   Plaintiff and Respondent,                              (Super. Ct. No. SF120176A)

         v.

DWIGHT WELCH,

                   Defendant and Appellant.




         Defendant Dwight Welch, having been convicted of a felony, is prohibited from
possessing firearms.1 On March 8, 2012, in Stockton, California, he possessed a firearm.

         Defendant pleaded no contest to possession of a firearm by a convicted felon.
(Pen. Code, § 29800, subd. (a)(1).) Five related counts were dismissed for insufficient
evidence and an additional count was dismissed in light of the plea.


1 Because the matter was resolved by plea and defendant waived referral to the probation
department, our statement of facts is taken from the prosecutor’s statement of the factual
basis for the plea.

                                                             1
       Defendant was sentenced to state prison for the stipulated upper term of three
years, awarded 54 days of custody credit and 54 days of conduct credit (Pen. Code,
§ 4019), and ordered to pay a $240 restitution fine (id., § 1202.4, subd. (b)) plus a $24
administrative surcharge, a $240 restitution fine suspended unless parole is revoked (id.,
§ 1202.45), a $40 court operations fee (id., § 1465.8, subd. (a)(1)), and a $30 court
facilities assessment (Gov. Code, § 70373).

       Defendant appeals. We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief that sets forth the facts of the case and requests this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant.

                                       DISPOSITION

       The judgment is affirmed.


                                                        BUTZ                   , Acting P. J.


We concur:



             MURRAY                 , J.



             HOCH                   , J.



                                              2